Citation Nr: 0112644	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-24 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to November 26, 
1991, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which, respectively, denied 
service connection for an acquired psychiatric disorder other 
than PTSD, and which granted service connection for PTSD, 
effective on June 15, 1992.  During the course of the appeal 
the RO changed the effective date of service connection for 
PTSD to November 26, 1991.  The Board has recharacterized the 
issue pertaining to an acquired psychiatric disorder other 
than PTSD for reasons addressed herein.


FINDINGS OF FACT

1.  The veteran did not appeal a December 1989 RO decision 
denying service connection for PTSD.

2.  On November 26, 1991, the RO received the veteran's claim 
of entitlement to service connection for PTSD.

3.  There is no evidence of a claim of entitlement to VA 
benefits pertaining to PTSD between December 1989 and 
November 26, 1991.

4.  By unappealed decisions in May 1974 and December 1989 the 
RO denied entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

5.  Evidence associated with the claims file subsequent to 
the RO's December 1989 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Criteria for entitlement to an effective date prior to 
November 26, 1991, for an award of service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.156, 3.400(q)(ii) (2000).

2.  The RO's December 1989 decision denying entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

3.  There is no new and material evidence to support 
reopening the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted service 
connection for PTSD from the date of his initial July 1989 
claim of entitlement to service connection for PTSD.  He also 
avers, in essence, that he has submitted new and material 
evidence to support reopening of his claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, including reports of VA examinations during the 
pendency of this matter, and other records, if any, which the 
veteran identified as pertinent to the claims.

Earlier effective date for PTSD service connection

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).  Where new 
and material evidence appears within an applicable appeal 
period or prior to the issuance of an appellate decision and 
vitiates a former decision denying a claim, the effective 
date of compensation reverts back to the later of either the 
date of the original claim or the date entitlement arose.  38 
C.F.R. §§ 3.156(b), 3.400(q)(1)(i) (2000).  Where new and 
material evidence appears after a disallowance decision 
becomes final, the effective date of a subsequent award of 
benefits is the later of either the date of the new claim or 
the date entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii).  
Where new and material evidence consists of service 
department records which had been lost or mislaid at the time 
of disposition of the original claim, well-established VA 
policy directs an award of benefits based upon the date of 
the original claim.  38 C.F.R. § 3.400(q)(2); Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), citing VA G.C. Digested 
Opinion, July 17, 1984, (supplemental service department 
records correcting prior erroneous reports support awarding 
benefits retroactive to the veteran's original claim).

Several facts key to resolution of this issue are not in 
dispute.  The veteran submitted his original claim of 
entitlement to service connection for PTSD on July 19, 1989.  
After considering the merits, the RO denied the claim in a 
December 1989 rating decision and provided notice of the 
decision to the veteran and to his then-representative by 
letter dated in January 1990.  The record does not include a 
Notice of Disagreement (NOD) submitted within a year of the 
December 1989 decision.  The veteran did submit a written 
statement dated November 26, 1991 (but not date stamped upon 
RO receipt), acknowledging receipt of the January 1990 letter 
denying his claim, alleging that he had filed a timely NOD in 
March 1990, requesting a copy of an SOC if the RO had issued 
one and requesting information on the status of his appeal.  
In December 1991 the RO provided the veteran with a letter 
stating that it had not received a NOD, that the appeal 
period for the December 1989 decision had passed and that the 
veteran would have to submit new and material evidence he 
wished to pursue a PTSD service connection claim.  
Thereafter, upon review of a substantial quantity of what the 
RO deemed to be new and material medical evidence, the RO 
granted service connection for PTSD effective as of the 
November 26, 1991, statement, which the RO construed as a 
claim to reopen the prior denial.

The veteran and his attorney have articulated clearly the 
sole basis of the appeal on this issue - that the a 
procedural defect in the RO's January 1990 letter providing 
the veteran with notice of the denial of his initial claim 
precluded the December 1989 decision from becoming final.  
The veteran specifically alleges that because the RO had not 
informed him of his appellate rights, the December 1989 
decision could not be a final decision.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  Thus, the veteran 
further reasons that if the December 1989 decision was not a 
final adjudication of his original claim, then the claim 
still must have been open at the time the RO granted service 
connection and that the effective date of the grant should be 
the date of the original and still open claim -- July 19, 
1989.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r)

The Board finds that the record does not support the 
veteran's earlier effective date claim.  On its face, the 
RO's January 1990 letter includes a notation that it was 
accompanied by a VA Form 1-4107 -- a notification of 
appellate rights form.  In August 1999 the RO explained to 
the veteran's lawyer that the form now is identified simply 
as VA Form 4107, but that it is in all material respects the 
same today as it was when the RO provided it to the veteran 
in January 1990.  The veteran has provided no support 
whatsoever for his contention that the RO failed to provide 
notice of appellate rights notwithstanding the notation that 
notice indeed accompanied the denial letter.  In the absence 
of evidence to the contrary, the Board is constrained to 
conclude that the presumption of administrative regularity 
requires the conclusion that the veteran did receive notice 
of his appellate rights at the time he was notified of the 
RO's December 1989 denial.  See United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Davis v. Brown, 7 
Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (Ashley II); Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).  The defect-free December 1989 decision 
became final when the veteran failed to initiate an appeal 
within the requisite appeal period.  The veteran himself 
supplies further support for this conclusion by his November 
26, 1991, statement insisting that he had timely appealed the 
December 1989 decision and requesting an SOC.  The statement 
clearly demonstrates that the veteran had been informed of 
the VA appeal process and timely could have appealed the 
December 1989 decision, notwithstanding his irreconcilable 
August 2000 statement insisting that at the time of the 
denial he was unaware that "I even had the option to 
appeal."

In consideration of the foregoing and of review of the entire 
record, the Board finds that the December 1989 decision was 
final and that there is no evidence supporting an effective 
date earlier than November 26, 1991, for service connection 
for PTSD.  There is no evidence that the veteran timely filed 
an NOD to the December 1989 decision denying service 
connection for PTSD or that he submitted a statement that 
reasonably could be construed as a claim for PTSD between 
December 1989 and November 26, 1991.  Neither is there 
evidence of reappearance of lost or mislaid service records 
or of erroneous service records.  In consideration of the 
foregoing, the record affords no possible basis for an 
effective date for service connection for PTSD prior to 
November 26, 1991, the date on which the RO received the 
veteran's reopened claim.  See 38 C.F.R. § 3.400(q)(1)(ii).  
Accordingly, the Board must deny the veteran's claim for an 
earlier effective date.

New and material evidence

The pertinent procedural history of this appeal is as 
follows.  In May 1974, the RO denied entitlement to service 
connection for what the veteran claimed as a nervous 
condition.  In December 1989, the RO denied service 
connection for an acquired psychiatric disorder identified as 
bipolar disorder.  The veteran did not initiate a timely 
appeal of either decision, the last of which was based upon 
the RO's finding no causal relationship between an acquired 
psychiatric disorder other than PTSD and the veteran's 
service.  The December 1989 RO decision became final when the 
veteran declined to initiate an appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  In 
August 1990, the RO informed the veteran that his renewed 
claim of entitlement to service connection for bipolar 
disorder in May 1990 would not be reopened until he submitted 
new and material evidence.  In July 1994, the veteran's then-
attorney amended a pending claim of entitlement to service 
connection for PTSD to include "all nervous conditions 
supported by the evidence."  In November 1997, the RO denied 
service connection for an acquired psychiatric disorder other 
than PTSD after consideration on the merits.  This is the 
non-PTSD decision which is currently before the Board.  
Because the Board finds that the RO had provided a prior 
final decision on this issue in December 1989, the 
appropriate characterization of the instant non-PTSD issue is 
as it appears on the title page of this decision.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Winters v. Gober, 219 F.3d 1375, 
1379 (Fed. Cir. 2000).

The evidence of record at the time of the RO's December 1989 
decision included the following:  the veteran's SMRs, private 
and VA hospital records from April 1972, from January to 
April 1974 and May 1989 and a report of a December 1989 VA 
examination.  The SMRs, including the report of separation 
physical examination include no evidence of a psychiatric 
disorder.  Postservice medical records document substantial, 
variously diagnosed personality and psychiatric 
symptomatology but they include no evidence linking an 
acquired psychiatric disorder other than PTSD to service.

Evidence added to the record after the RO's December 1989 
decision consists of an unusually large number of medical 
records, many of which document the veteran's frequent 
private and VA psychiatric and psychological evaluation, 
examination, treatment and hospitalization from the 1970s to 
1999.  Some of these records are duplicative of evidence that 
had been before the RO at the time of its December 1989 
decision, but none of the records include evidence linking an 
acquired psychiatric disorder other than PTSD to service.  
Other additional VA medical evidence includes an October 1998 
psychological evaluation and a March 1999 examination report 
which the RO received prior to certification of this appeal 
to the Board.  The record shows that the RO neither 
considered these reports nor issued a Supplemental SOC 
addressing evidence contained therein.  However, because 
neither of these reports include a diagnosis for an acquired 
psychiatric disorder other than PTSD the Board finds that 
they cannot constitute pertinent evidence requiring referral 
back to the RO for consideration prior to Board review.  
38 C.F.R. § 20.1304 (2000).

The Board finds that to the extent the evidence associated 
with the claims file after December 1989 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the decision, it cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).  The Board also finds 
that the portion of the newly submitted evidence which is 
neither cumulative nor redundant still cannot be new and 
material because it fails to provide evidence of a causal 
connection between an acquired psychiatric disorder other 
than PTSD and the veteran's active service.  Only the veteran 
asserts such a connection.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Essentially, 
the Board finds that even to the extent that recently 
submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD and that the December 1989 RO decision remains 
final.


ORDER

An effective date earlier than November 26, 1991, for service 
connection for PTSD is denied.

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

